Citation Nr: 1413619	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-15 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) and autoimmune deficiency syndrome (AIDS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1975 to July 1976.
This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for HIV/AIDS.

This case has been before the Board on two previous occasions, at which time remands were ordered to accomplish additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide this claim.

A review of VA treatment records dated in January 2011 indicates that the Veteran applied for disability benefits with the Social Security Administration (SSA).  However, a copy of his SSA records has not been associated with the claims file.  Accordingly, remand is also necessary to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As previously discussed, a VA examination was scheduled in September 2012; however, the Veteran failed to appear.  A review of his private treatment records and a statement submitted by his representative, indicate that the Veteran was receiving in-patient care at a residential facility at the time of the scheduled VA examination.  In light of ongoing treatment, the Board finds that the VA examination should be rescheduled.  See 38 C.F.R. §§ 3.158, 3.655 (2013).  




Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  

2. Contact the Veteran's representative to determine the best time to schedule the Veteran for a VA examination.

Thereafter, schedule the Veteran for VA examination to determine whether his HIV/AIDS began in, was incurred in, or was otherwise the result of military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any infectious disease found, including HIV/AIDS.  The examiner should then state whether infectious diseases found, including any HIV/AIDS, more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of or began in military service, including whether the Veteran's cold and flu-like symptoms in service are early manifestations of HIV/AIDS, eventually would be diagnosed after service. 

The examiner should specifically address the lay evidence contending that the Veteran's symptoms in service could have been acute retroviral syndrome, a primary stage of HIV. 

The examiner should accept as conclusive fact that the Veteran was sound on entrance into service, with respect to HIV/AIDS.

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for service connection for HIV/AIDS. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


